Order entered December 5, 2014




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-14-00403-CV

                               PROFINITY, LLC, Appellant

                                             V.

                           ONE TECHNOLOGIES, L.P., Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 12-03980-A

                                         ORDER
       We GRANT appellant/cross-appellee’s December 2, 2014 unopposed motion for

extensions of time to file its response brief and reply brief and ORDER the briefs be filed no

later than January 20, 2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE